Citation Nr: 0004813	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1965 to September 1966.

This appeal arises from a June 1998 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran timely 
appealed the denial of his application to reopen his service 
connection claim for a back disorder.  The veteran perfected 
his appeal through the submission of VA Form 9, on which he 
requested a hearing before the Board of Veterans' Appeals 
(Board) in Washington, D.C.  During the pendency of his 
appeal the veteran submitted VA Forms 21-22 and 21-4138, 
informing VA that he had elected to have the American Legion 
serve as his accredited representative.  The veteran did not 
appear for his hearing before the Board, and neither he nor 
his representative has acted to re-schedule the hearing.  
Based upon these facts, the Board deems the veteran's request 
for a hearing to have been withdrawn.     


FINDINGS OF FACT

1. In an April 1996 rating decision, the RO denied service 
connection for a low 
back disorder on the ground that the veteran had a back 
condition prior to service, and that there was no medical 
evidence demonstrating that his condition was worsened 
permanently as a result of his service; although the veteran 
filed a notice of disagreement with this decision, he did not 
thereafter perfect a timely appeal.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the April 
1996 rating decision denying service connection for a back 
disorder.

3. The veteran's claim is plausible.


CONCLUSIONS OF LAW

1. The RO's unappealed April 1996 rating decision denying 
service connection for 
a back condition is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

2. New and material evidence sufficient to reopen the 
veteran's claim has been
submitted; the requirements to reopen the claim have been 
met.  38 U.S.C.A. §§  5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3. The veteran's claim for service connection for a low back 
disorder is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Service connection also may be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Where an injury or disease is 
known to have existed prior to service, it will be considered 
to have been aggravated by military service where there is 
increased disability during service, unless there is a 
specific finding that such increased disability is 
attributable to the natural progression of the disease.  See 
38 U.S.C.A. § 1153: 38 C.F.R. § 3.306(a).

The veteran's claim for service connection for a back 
disorder previously was considered and denied.  In November 
1995, the veteran filed a claim for service connection for a 
back injury, to include arthritis.  The veteran asserted that 
his current back problems are due to an injury he sustained 
in 1965 when he slipped and fell while stationed in Austin, 
Texas.  The veteran acknowledges that he experienced a pre-
service back injury in 1962, but alleges that this injury had 
resolved itself completely prior to service.  The veteran 
further alleges that he only began to experience back pain in 
service after his fall in 1965.  While the SMRs reflect many 
episodes of treatment for back pain, there is no clear 
indication that the veteran received treatment specifically 
after a fall in 1965.   

The veteran's service medical records (SMRs) indicate that he 
underwent numerous evaluations and therapeutic trials for a 
chronic, moderately severe low back syndrome while in 
service.  In February 1966, the veteran received a diagnosis 
of myositis of the lumbar muscles on a chronic basis due to 
overstrain.  At the same time, he was noted to have a 
congenital anomaly of L-3 identified as intra-articularis 
defects.  In August 1966 the veteran's x-rays showed a 
diagnosis of spondylolysis on the right, involving the 3rd 
lumbar vertebra and a transitional vertebra of the 5th lumbar 
vertebra.  Clinical examination revealed full range of motion 
with negative neurologics, negative straight leg raising, and 
negative sciatic stretch.  No paravertebral muscle spasm was 
present, and no muscle atrophy was noted.  The examiner noted 
the veteran's history of a 1962 back injury that resulted in 
eight days of hospitalization, and 2 additional weeks of 
convalescent care.  The veteran indicated that he had 
experienced continuous low back pain since that time, and 
that his pain was aggravated by normal activities such as 
walking or standing.  The veteran's continuous pain radiated 
to his posterior thighs.

While the veteran's enlistment physical examination of the 
spine was normal and did not reflect his history of back 
problems, documentation of record from Dr. J. S. Ayers 
indicated that the veteran had been disabled for several 
weeks in 1962 as a result of a lumbo-sacral and sacro-iliac 
sprain.  A February 1966 memorandum from Dr. Henry Dittert, 
the veteran's Base Profile Officer, indicated that "there 
has been, to the knowledge of this examiner, no incident of 
significant aggravation of the preexisting problem during 
[the veteran's] tour of duty."  The veteran received a 
medical separation from the military on the basis that he had 
been unable to perform many of his service duties, and that 
the "pattern of his pathology will not change during his 
current enlistment."

Based upon the evidence identified above, in April 1996, the 
RO denied service connection for a back disorder on the basis 
that no medical evidence of record indicated that the 
veteran's pre-existing back condition was aggravated by his 
military service.  The RO notified the veteran of its April 
1996 rating decision and of his appellate rights that same 
month.  The veteran submitted his Notice of Disagreement 
(NOD) in August 1996.  The RO issued a Statement of the Case 
(SOC) in September 1996.  The veteran did not file an appeal 
until he submitted VA Form 9 in May 1997.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to the applicable law and regulation, and appeal 
consists of a timely filed NOD in writing and, after a 
Statement of the Case
has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105, 38 C.F.R. § 20.200.  The time limit for 
filing a valid substantive appeal is 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later. 38 C.F.R. 
§ 20.302(c).  Because the veteran submitted his substantive 
appeal outside of the allowable time frame, the RO advised 
him by letter in June 1997 that his appeal had been closed.

The veteran submitted a claim in November 1997 concerning the 
same issue that the RO adjudicated in April 1996.  The 
veteran also submitted private medical records dating from 
December 1962 concerning his back injury.  In addition, the 
veteran provided VA outpatient treatment records spanning 
from 1986 to 1996, and a medical report from September 1992.  

The RO issued a rating decision in June 1998 that denied the 
veteran's application to reopen his claim, finding that he 
had not submitted sufficient new and material evidence to do 
so.  A NOD was submitted in July 1998.  The RO issued a SOC 
in August 1998.  The veteran perfected his appeal through the 
submission of VA Form 9 in September 1998.  As noted above, 
the veteran requested a hearing before a member of the Board 
in Washington, D.C.  The veteran was scheduled for a hearing, 
but did not appear on the appointed date.      

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991).  In 
considering whether a claim may be reopened, the Board must 
first determine whether the evidence submitted to reopen the 
claim is new and material; secondly, if, and only if, the 
Board determines that the evidence is new and material, the 
claim is deemed to have been reopened and the claim is 
evaluated on the basis of all of the evidence, both new and 
old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The two-step analysis involves two questions: (1) Is the 
newly presented evidence "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is the newly presented evidence "material," that is, is it 
relevant and probative of the issue at hand, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the RO's April 
1996 rating decision, the last final decision in this case, 
was considered by the RO in its June 1998 rating decision.  
The medical evidence indicates that the veteran was diagnosed 
as having a lumbar sacrum sprain in December 1962.  X-rays 
taken at the time revealed partial sacralization of the 
transverse processes, bilaterally.  This was noted to be a 
congenital condition.  In addition, x-rays indicated that 
there were no demonstrable fractures or dislocations, there 
was a straightening of the normal lumbar lordosis, the 
lumbosacral spine maintained a normal alignment, and no 
osteophytic or osteoblastic lesions were present.  The 
relationships of the vertebral body interspaces, the 
epiphyseal joints, and the sacro-iliac joints presented no 
abnormalities other than those noted above.  Psoas shadows 
were symmetrical.   

The VA medical records submitted by the veteran note his 
diagnosis of degenerative arthritis of the spine, and 
numerous other unrelated conditions.  These treatment reports 
do not address the etiology of the veteran's back condition.  
The September 1992 medical reports appear to be a record of 
chiropractic care.  It records the veteran's symptoms of back 
and neck pain, describes treatment from September to November 
1992, but does not address the issues of etiology or 
aggravation.

This medical evidence submitted by the veteran is new, 
inasmuch as it was not previously of record.  Further, the 
new pre-service medical records demonstrate with x-ray 
evidence that the veteran's 1962 back injury largely involved 
muscular strain without evidence of degenerative changes, 
whereas the post-service evidence indicates the presence of 
arthritis.  As a result, this evidence is probative with 
regard to whether the veteran's pre-service lumbar strain was 
aggravated by military service.  This evidence bears directly 
and substantially upon the specific matter under 
consideration, and by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the Board concludes that new and material 
evidence has been added to the record.

II.  Well Groundedness

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The available medical evidence demonstrates that although the 
veteran was treated prior to service for lumbosacral strain, 
physical examination at entrance into service revealed no 
abnormalities of the spine.  During service, the veteran was 
treated for significant low back symptoms, and post-service 
evidence shows current disability and diagnosis of arthritis 
of the spine.  Because there is evidence of current 
disability and evidence that it may relate to an inservice 
worsening of preservice disability, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for a low back disorder.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, and as 
the claim is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed below.


REMAND

As noted above, the veteran has submitted evidence of current 
disability, the most recent of which was from 1996.  In order 
to ascertain the current status of his back disability and to 
clarify its etiology, the Board concludes that further 
orthopedic examination should be undertaken.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he furnish information about any 
recent treatment, VA or private, which he 
has received for his low back disorder.  
Records of any pertinent sources of 
treatment should be obtained and 
associated with the claims folder for 
review. 

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
evaluation to obtain a medical opinion 
concerning the nature and etiology of his 
current back disorder(s).  The entire 
claims folder, containing all evidence 
pertinent to his appeal, and a complete 
copy of this REMAND, must be provided to, 
and be reviewed by, the examiner.  After 
examining the veteran (to include all 
appropriate tests and studies) and a 
comprehensive review of the claims file, 
the examiner should offer a written 
opinion addressing the following: a) the 
nature and extent of all current back 
conditions; b) whether it is at least as 
likely as not that any currently 
diagnosed back condition is the result of 
the veteran's service in the military, to 
include prolonged physical activity 
associated with training; or, 
alternatively, c) whether it is at least 
as likely as not that any currently 
diagnosed back condition is related to 
findings that pre-dated the veteran's 
service, either due to injury or to a 
congenital or developmental defect, and, 
if so, d) whether it is at least as 
likely as not that any such condition was 
aggravated by superimposed disease or 
injury related to his physical training 
while in service.  If aggravation of a 
preexisting condition is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  The examiner must 
provide the complete rationale underlying 
any conclusions drawn or opinions 
expressed, citing, where necessary, to 
specific evidence in the record. 

3.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for a low back 
disorder.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

